Exhibit (g)(7) APPENDIX A To SSB Master Custodian Agreement dated November 17, 2008 (Effective as of March 1, 2013) Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio Cash Management Portfolio Cash Reserve Fund, Inc. Prime Series DWS Equity 500 Index Portfolio DWS High Income Opportunities Fund, Inc. DWS High Income Trust DWS Income Trust DWS Core Fixed Income Fund DWS Global High Income Fund DWS Global Inflation Fund DWS GNMA Fund DWS High Income Fund DWS Short Duration Fund DWS Strategic Government Securities Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS Institutional Funds DWS EAFE Equity Index Fund DWS Equity 500 Index Fund DWS S&P 500 Index Fund DWS U.S. Bond Index Fund DWS Investment Trust DWS Capital Growth Fund DWS Core Equity Fund DWS Large Cap Focus Growth Fund DWS Mid Cap Growth Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Investments VIT Funds DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Market Trust DWS Alternative Asset Allocation Fund DWS Disciplined Market Neutral Fund DWS Global Income Builder Fund DWS Select Alternative Allocation Fund DWS Money Funds DWS Money Market Prime Series DWS Money Market Trust Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Money Market Series NY Tax Free Money Fund Tax Free Money Fund Investment DWS Multi-Market Income Trust DWS Municipal Income Trust DWS Municipal Trust DWS Managed Municipal Bond Fund DWS Short-Term Municipal Bond Fund DWS Strategic High Yield Tax-Free Fund DWS Portfolio Trust DWS Core Plus Income Fund DWS Floating Rate Fund DWS Securities Trust DWS Communications Fund DWS Health Care Fund DWS RREEF Real Estate Securities Fund DWS Technology Fund DWS State Tax-Free Income Series DWS California Tax-Free Income Fund DWS Massachusetts Tax-Free Fund DWS New York Tax-Free Income Fund DWS Strategic Income Trust DWS Strategic Municipal Income Trust DWS Target Date Series DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Target Fund DWS Target 2014 Fund DWS Tax Free Trust DWS Intermediate Tax/AMT Free Fund DWS Value Series, Inc. DWS Mid Cap Value Fund DWS Small Cap Value Fund DWS Equity Dividend Fund DWS Large Cap Value Fund DWS Variable Series I DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Variable Series II DWS Alternative Asset Allocation VIP DWS Dreman Small Mid Cap Value VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Unconstrained Income VIP Investors Cash Trust Central Cash Management Fund DWS Variable NAV Money Fund Treasury Portfolio Tax-Exempt California Money Market Fund 7)
